In a negligence action to recover damages for personal injuries, loss of services and medical expenses, defendants appeal from an order of the *986Supreme Court, Queens County, entered May 17, 1962, which granted unconditionally the plaintiffs’ motion to set aside as inadequate a jury’s verdict for $260 in favor of both plaintiffs, and which directed a new trial (Civ. Prae. Act, § 649). Order reversed on the law, without costs, and motion denied, on condition that, within 30 days after entry of the order hereon, the defendants shall file and serve a written stipulation consenting: (a) to increase the verdict to $2,000, to be apportioned as follows: $1,500 for the female plaintiff, and $500 for the male plaintiff; and (b) to the entry of judgment accordingly in favor of the plaintiffs against the defendants, with costs to plaintiffs. In the event that defendants fail to file and serve such stipulation, the order is affirmed, with costs to plaintiffs. The undisputed evidence in the record is sufficient to warrant a finding that the Trial Justice did not exceed Ms discretionary power in setting aside the verdict of the jury as inadequate. In our opinion, however, the increased amount and its division as above specified will afford reasonable compensation to the plaintiffs and will avoid the burden and expense of a new trial. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.